DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/17/2021 has been entered. Claims 1-2, 6-8, 12-14 and 17-18 have been amended. Therefore, claims 1-18 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mintcheva et al. (US – 2012/0234634 A1) in view of L. E. Younie (US – 1,592,320).
As per claim 1, Mintcheva discloses Coil Spring Rail Brake comprising:
a roll-away elimination mechanism coupled to a rail truck coupled to a rail car (A rail brake includes a rigid enclosure which mounts under a crane so as to dispose the base end of the enclosure over and adjacent a rail, Abstract, Fig: 1a-3e), comprising:
a linear brake assembly (Fig: 1a-3e), the linear brake assembly comprising:
a spring (12, Fig: 1a-3e) sufficiently powerful to apply a braking force; and
a linear brake pad (14, Fig: 1a-3e) coupled to the spring (Fig: 1a-3e), the linear brake pad moveable between an extended position and a retracted position via operation of the brake mechanism, the extended position having the linear brake pad in contact with a rail to produce the braking force and the retracted position having the linear brake pad not in contact with the rail; the linear brake pad defaulting to the extended position and moving to and from the retracted position via operation of the brake mechanism (braking and releasing, [0038]);
However, Mintcheva fails to explicitly disclose the brake mechanism comprising at least one air brake, the air brake comprising at least a pressurized air chamber and connecting the chamber to the brake air line (Hydraulic pressure is disclose) and

Younie discloses Mechanism for Car Trucks and teaches connecting an air chamber 6 for a rail engaging brake to the train brake air line 18 through 17 (Fig: 2 and 3) and
wherein movement of the linear brake pad is performed automatically in response to a change in air pressure within the pressurized air chamber of the air brake, where a decrease in air pressure results in the movement of the linear brake pad to the extended position and an increase in air pressure results in the movement of the linear brake pad to the retracted position (When it is desired to affect the braking action pressure is reduced on the line allowing a part of the weight of the train load to be carried by the direct engagement of the brake shoes with the brake. By completely exhausting the cylinders the entire load may be thrown on the brake shoes thus affecting a maximum braking action, Page 1, Ln: 80-88, Fig: 2-3).
It would have been obvious to use the air pressure of the main brake line as taught by Younie in the system of Mintcheva in order to automatically activate the roll-away elimination device when the brake are applied. This is also eliminates the need to have a separate source of pressure (the disclosed hydraulic pressure).

As per claim 2, Younie further discloses a communication connection from the linear brake assembly to an existing air supply tank on the rail car (via 18 through line 17, Fig: 2-3).

As per claim 3, Younie further discloses wherein the brake mechanism is comprised of two air brakes, each coupled to the linear brake pad.(rail brake so that it’s obviously require two set for brake mechanism for each rail.

As per claim 4, Mintcheva discloses a coupling mechanism to couple the linear brake assembly to a rail truck body (The rail brake according to the present invention is mounted under a rail-mounted machine such as a crane 10, [0034], Fig: 1a-3e).

As per claim 5, Mintcheva discloses wherein the coupling mechanism further comprises one or more connection assemblies to connect the linear brake assembly to the rail truck (There exists a space between the crane and the rails in which a rigid enclosure is mounted. The top plate of the enclosure is bolted to the underside of the crane so as to position the bottom of the enclosure adjacent the rail to which the brake is to be applied, [0034], Fig: 1a-3e).

As per claim 6, Younie further discloses wherein the linear brake assembly engages automatically as air pressure is lost (Younie discloses “By completely exhausting the cylinders the entire load may be thrown on the brake shoes thus 

As per claim 7, Mintcheva discloses Coil Spring Rail Brake comprising:
a kit for roll-away elimination mechanism coupled to a rail truck coupled to a rail car (A rail brake includes a rigid enclosure which mounts under a crane so as to dispose the base end of the enclosure over and adjacent a rail, Abstract, Fig: 1a-3e), comprising:
a linear brake assembly (Fig: 1a-3e), the linear brake assembly comprising:
a spring (12, Fig: 1a-3e) sufficiently powerful to apply a braking force; and
a linear brake pad (14, Fig: 1a-3e) coupled to the spring (Fig: 1a-3e), the linear brake pad moveable between an extended position and a retracted position via operation of the brake mechanism, the extended position having the linear brake pad in contact with a rail to produce the braking force and the retracted position having the linear brake pad not in contact with the rail; the linear brake pad defaulting to the extended position and moving to and from the retracted position via operation of the brake mechanism (braking and releasing, [0038]);
wherein movement of the linear brake pad is performed automatically in response to a change in air pressure within the pressurized air chamber of the air brake, where a decrease in air pressure results in the movement of the linear brake pad to the extended position and an increase in air pressure results in the movement of the linear brake pad to the retracted position; and

However, Mintcheva fails to explicitly disclose the brake mechanism comprising at least one air brake, the air brake comprising at least a pressurized air chamber and connecting the chamber to the brake air line (Hydraulic pressure is disclose) and
wherein movement of the linear brake pad is performed automatically in response to a change in air pressure within the pressurized air chamber of the air brake, where a decrease in air pressure results in the movement of the linear brake pad to the extended position and an increase in air pressure results in the movement of the linear brake pad to the retracted position.
Younie discloses Mechanism for Car Trucks and teaches connecting an air chamber 6 for a rail engaging brake to the train brake air line 18 through 17 (Fig: 2 and 3) and
wherein movement of the linear brake pad is performed automatically in response to a change in air pressure within the pressurized air chamber of the air brake, where a decrease in air pressure results in the movement of the linear brake pad to the extended position and an increase in air pressure results in the movement of the linear brake pad to the retracted position (When it is desired to affect the braking action pressure is reduced on the line allowing a part of the weight of the train load to be carried by the direct engagement of the brake shoes with the brake. By completely exhausting the cylinders the entire load may be thrown on the brake shoes thus affecting a maximum braking action, Page 1, Ln: 80-88, Fig: 2-3).


As per claim 8, Younie further discloses a communication connection from the linear brake assembly to an existing air supply tank on the rail car (via 18 through line 17, Fig: 2-3).

As per claim 9, Younie further discloses wherein the brake mechanism is comprised of two air brakes, each coupled to the linear brake pad.(rail brake so that it’s require two set for brake mechanism for each rail.

As per claim 10, Mintcheva as modified by Younie fails to explicitly disclose a pair of linear brake assemblies for coupling to a single rail truck.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange a pair of linear brake assemblies for coupling to a single rail truck, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274. F.2d 669. 124 USPQ 378 (CCPA 1960). MPEP 2144.04-VI. (B).

As per claim 11, Mintcheva discloses wherein the coupling mechanism further comprises one or more connection assemblies to connect the linear brake assembly to 

As per claim 12, Younie further discloses wherein the linear brake assembly engages automatically as air pressure is lost (Younie discloses “By completely exhausting the cylinders the entire load may be thrown on the brake shoes thus affecting a maximum braking action, it’s brake assembly engages automatically as air pressure is lost, Page 1, Col: 2, Ln: 80-88, Fig: 1-2).

As per claim 13, Mintcheva discloses Coil Spring Rail Brake comprising:
a roll-away elimination mechanism coupled to a rail truck coupled to a rail car (A rail brake includes a rigid enclosure which mounts under a crane so as to dispose the base end of the enclosure over and adjacent a rail, Abstract, Fig: 1a-3e), comprising:
a linear brake assembly (Fig: 1a-3e), the linear brake assembly comprising:
a spring (12, Fig: 1a-3e) sufficiently powerful to apply a braking force; and
a linear brake pad (14, Fig: 1a-3e) coupled to the spring (Fig: 1a-3e), the linear brake pad moveable between an extended position and a retracted position via operation of the brake mechanism, the extended position having the linear brake pad in contact with a rail to produce the braking force and the retracted position having the linear brake pad not in contact with the rail; the linear brake pad defaulting to the 
wherein movement of the linear brake pad is performed automatically in response to a change in air pressure within the pressurized air chamber of the air brake, where a decrease in air pressure results in the movement of the linear brake pad to the extended position and an increase in air pressure results in the movement of the linear brake pad to the retracted position.
However, Mintcheva fails to explicitly disclose the brake mechanism comprising at least one air brake, the air brake comprising at least a pressurized air chamber and connecting the chamber to the brake air line (Hydraulic pressure is disclose) and
wherein movement of the linear brake pad is performed automatically in response to a change in air pressure within the pressurized air chamber of the air brake, where a decrease in air pressure results in the movement of the linear brake pad to the extended position and an increase in air pressure results in the movement of the linear brake pad to the retracted position
Younie discloses Mechanism for Car Trucks and teaches connecting an air chamber 6 for a rail engaging brake to the train brake air line 18 through 17 (Fig: 2 and 3) and
wherein movement of the linear brake pad is performed automatically in response to a change in air pressure within the pressurized air chamber of the air brake, where a decrease in air pressure results in the movement of the linear brake pad to the extended position and an increase in air pressure results in the movement of the linear brake pad to the retracted position (When it is desired to affect the braking action 
It would have been obvious to use the air pressure of the main brake line as taught by Younie in the system of Mintcheva in order to automatically activate the roll-away elimination device when the brake are applied. This is also eliminates the need to have a separate source of pressure (the disclosed hydraulic pressure).
Further, Mintcheva as modified by Younie fails to explicitly disclose a plurality of linear braking assemblies, and
each rail truck on the rail car includes at least a pair of the linear braking assemblies.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange plurality of linear braking assemblies, and each rail truck on the rail car includes at least a pair of the linear braking assemblies, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274. F.2d 669. 124 USPQ 378 (CCPA 1960). MPEP 2144.04-VI. (B).

As per claim 14, Younie further discloses a communication connection from the linear brake assembly to an existing air supply tank on the rail car (via 18 through line 17, Fig: 2-3).

As per claim 15, Younie further discloses wherein the brake is comprised of two air pots, each coupled to the linear brake pad (rail brake so that it’s obviously require two set for brake mechanism for each rail and two or more air pots and each coupled to the linear brake pad).

As per claim 16, Mintcheva discloses a coupling mechanism to couple the linear brake assembly to a rail truck body (The rail brake according to the present invention is mounted under a rail-mounted machine such as a crane 10, [0034], Fig: 1a-3e) but fails to explicitly disclose plurality of coupling mechanisms.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange plurality of coupling mechanisms, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274. F.2d 669. 124 USPQ 378 (CCPA 1960). MPEP 2144.04-VI. (B).

As per claim 17, Mintcheva discloses wherein each coupling mechanism further comprises one or more connection assemblies to connect the linear brake assembly to the rail truck (The rail brake according to the present invention is mounted under a rail-mounted machine such as a crane 10, [0034], Fig: 1a-3e).

As per claim 18, Younie further discloses wherein the linear brake assembly engages automatically as air pressure is lost (Younie discloses “By completely exhausting the cylinders the entire load may be thrown on the brake shoes thus .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/           Examiner, Art Unit 3657                                                                                                                                                                                             

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657